DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mantani et al. (JP 2016-196101 A) in view of Nanzai (US 5,309,837).
With respect to claims 1, 10, and 19, Mantani et al. teach a screen printing apparatus 1 (Figs. 1-2 and 4) comprising: 
a print head 14 that prints a paste P onto a board 2 through a mask 13, 
a moving base 27 moving under the mask in a horizontal paste scraping direction (Y-direction), and 
a mask cleaner 36 mounted to the moving base 27 and moving under the mask 13 integrally with the moving base to scrape off the paste P adhering to a lower surface of the mask 13, 
wherein the mask cleaner 36 includes
a base body 41 mounted to the moving base and including a longitudinal side, the longitudinal side being horizontal and intersecting the paste scraping direction, and 
a plurality of blades 42 detachably mounted to the base body 41, extending in the longitudinal direction and arranged side by side in parallel to the paste scraping direction, and 
While Mantani et al. teaches the blades are made of metal (such as SUS) or urethane rubber (see paragraph [0026]), Mantani et al. does not specifically teach each of plurality of blades is formed of resin.  However, Nanzai teaches it is well known in the art to provide a cleaning blade comprised of resin for scraping the underside surface of the screen in a screen printing apparatus.  See, for example, the cleaning blade 44 of Nanzai as shown in Figures 8-9 and described in column 7, lines 38-42.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blades of Mantani et al. to be comprised of resin as taught by Nanzai as it simply requires the obvious substitution of one known scraping blade material for another to provide a blade that better protects the surface of the screen from being abraded during the scraping operation.  
 With respect to claims 2, 11, and 20, Mantani et al. teach wherein each of plurality of blades 42 has a horizontally symmetrical shape and any one of a first edge and a second edge opposed to each other in the vertical direction is used as the paste scraping edge.  See Figures 9 and 13 for example. 
With respect to claims 3 and 12, Mantani et al. teach wherein the base body 41 includes a frame 41 having an opening opened upward (see Fig. 7) and a blade holder 38 provided with a plurality of beams 45 mounted in the 25opening and arranged at intervals in the longitudinal direction, the blade holder holds plurality of blades 42, and plurality of beams support an intermediate portion of the blade in the longitudinal direction (see Fig. 7).

With respect to claims 5-6 and 14-15, Mantani et al. teach wherein the blade holder 38 10includes a plurality of block members (i.e., the long rails on either side of element 38) having the same shape as each other detachably mounted to the frame 41, as shown in Figure 7.
With respect to claims 7, 16 and 21, Mantani et al. teach wherein each of plurality of blades 42 includes a pair of pressed portions 42b protruding outward in the longitudinal direction from both end portions in the longitudinal direction, and the pair of pressed portions 42b included in each of plurality of blades 42 are pressed by a pair of end members 46 detachably mounted to the base body from above.  See Figure 8.
With respect to claim 8, 17, and 22, Mantani et al. teach a screen printing apparatus with a mask cleaner comprising a plurality of blade with pressed portions protruding from the end portions as recited with the exception of the blade pressed portions having a horizontally symmetrical arc shape.  However, the court has held that changes in shape are obvious absent persuasive evidence that the particular configuration of the claimed structure is significant.  See, for example, MPEP 2144.04(IV)(B).  Thus, there is no unobviousness in providing the shape of the pressed portions to be any desired shape since it appears to be simply an obvious matter of design choice since it does not appear that the shape of the pressed portions is of any significance.  

Claims 9, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mantani (JP 2016-196101 A) in view of Nanzai (US 5,309,837) as applied to claims 1-8, 10-17, and 19-22 above, and further in view of Kato (CN 104470723 A).
With respect to claims 9, 18, and 23, Mantani as modified by Nanzai teach a screen printing apparatus including a mask cleaner having blades as recited with the exception of the blades including identification marks for identifying the edges of the blades.  Kato teaches a screen printing device including a scraping element that has identification marks on the blade surface so as to identify which edge of the blade is in contact with the screen.  See, for example, Figure 6-9 and paragraphs [0011] and [0053] of Kato.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blades  of Mantani as modified by Nanzai with identification marks as taught by Kato to provide the ability to identify which edge of the blade is in contact with the screen.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (KR 20150144495 A), Nishi et al. (US 2011/0061549 A1), and Erdmann (US 2003/0037804 A1) each teach mask cleaning arrangements that have similarities to the claimed subject matter that are readily apparent.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
February 25, 2021